                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
  Case No.          CV 18-06573-FMO (DFM)                                        Date    November 7, 2018
  Title             Terna Ramone Hatten v. Warden Carr




 Present: The Honorable           Douglas F. McCormick
                    Nancy Boehme                                                   n/a
                      Deputy Clerk                                     Court Reporter / Recorder
              Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                            n/a                                                    n/a
Proceedings:                  (In Chambers) Order to Show Cause re: Dismissal for Lack of Prosecution

        In July 2018, Petitioner filed his petition for writ of habeas corpus by a person in federal
custody under 28 U.S.C. § 2241. See Dkt. 1 (“Petition”). In September, the Court dismissed the
petition with leave to amend.1 See Dkt. 5. The Court ordered Petitioner to file a first amended
petition within 35 days of the date of service of the order or risk dismissal for failure to prosecute.
Id. at 3. That deadline has now passed.

       Accordingly, within twenty-one (21) days of the date of this order, Plaintiff is
ORDERED to show good cause in writing why the Court should not dismiss the petition
without prejudice for failure to prosecute. Plaintiff is expressly warned that if he fails to file a
timely response to this Order, the Court may recommend dismissal of this action for lack of
prosecution.




                                                                                                 :
                                                             Initials of Clerk      nb




         The day after the Court issued its order, the Court received a one-page uncaptioned
          1

document which, given the timing, cannot have been submitted in response to the Court’s order. The
uncaptioned document does not address the deficiencies identified in the Court’s order. The Court
therefore declines to treat this document as an amended petition.

CV-90 (10/08)                                CIVIL MINUTES - GENERAL                                 Page 1 of 1
